July 7, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
              MARY THUY NGUYEN AND DUC LE, Appellants

NO. 14-16-00255-CV                           V.

         TCN VICTORY, INC. AND TRUNG Q. NGUYEN, Appellees
                 ________________________________

      Today the Court heard the parties’ joint motion to dismiss the appeal from
the order signed by the court below on March 23, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.